OPINION — AG — (1) 59 O.S. 1965 Supp., 1303 [59-1303] DOES NOT PROHIBIT A LICENSED ATTORNEY FROM SIGNING A BOND FOR AND ON BEHALF OF A COMPANY WHICH HAS QUALIFIED TO TRANSACT SURETY BUSINESS IN THIS STATE. (2) THE "IMMEDIATE FAMILY" OF A LICENSED ATTORNEY, AS THAT TERM IS USED IN 59 O.S. 1965 Supp., 1303 [59-1303], ARE THOSE PERSONS WHO, TOGETHER WITH SUCH ATTORNEY, ARE MEMBERS OF ONE HOUSEHOLD, AR BOUND BY TIES OF RELATIONSHIP, AND ARE GATHERED AROUND ONE HEAD IN A PERMANENT AND DOMESTIC CHARACTER. (3) A BONDSMAN MAY NOT LEGALLY SIGN A BOND IN A COUNTY WHERE HE IS NOT IN RESIDENCE OR WHERE HE HAS NOT APPOINTED A LICENSED AGENT. (4) THE FORFEITURE PROVISIONS OF THE ACT APPLY EQUALLY TO BONDS WRITTEN PRIOR TO JANUARY 1, 1966  CITE: 15 O.S. 1961 371 [15-371] (CHARLES OWENS)